 1                                                                  FILED
2                                                                     AUG - 5 2019
 3
 4

 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                              Case No. 15CR2932-H
10                                Plaintiff,
                                                            Booking No. 51724-298
11                         V.
                                                            JUDGMENT AND ORDER
12   DUY TRANG (21 ),
                                                            OF DISMISSAL
13
                                  Defendant.
14
15
16          Based upon the oral motion of the United States, the Court grants the
17   Government's motion to dismiss without prejudice the Indictment in the above entitled
18   case against defendant Duy Trang. The Defendant is hereby discharged as to this case
19   only and the bond is hereby exonerated. 1 The Orders of Criminal Forfeiture filed on
20   April 4, 2019 and June 11, 2019 (Doc. Nos. 971 and 995) remain undisturbed by this
21   Judgment and Order of Dismissal.
22          IT IS SO ORDERED AND ADJUDGED.
23
24
25
            DATED: August 5, 2019
                                                   JY\u:~L-~
                                                 HONORABEM A R I ~ F
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, counsel must prepare an order to
28   disburse funds and/or release collateral and submit the proposed order, pursuant to General Order
     635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
